                                           Case 3:20-cv-01626-JD Document 65 Filed 07/22/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE ROBINHOOD OUTAGE                            Master File No. 20-cv-01626-JD
                                         LITIGATION
                                   8
                                                                                           ORDER RE INTERIM CLASS
                                   9                                                       COUNSEL AND BRIEFING
                                                                                           SCHEDULE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In this consolidated action, the Court denied without prejudice plaintiffs’ proposed

                                  14   appointments for interim lead class counsel, liaison counsel, and an “executive committee” over

                                  15   concerns about a lack of diversity and “repeat player” issues. Dkt. No. 59 at 3. Plaintiffs

                                  16   promptly filed an amended proposal that significantly broadened in multiple ways the diversity of

                                  17   the attorneys designated for the interim roles. Dkt. No. 62. The revised composition meets the

                                  18   concerns the Court raised, and so the Court makes the following appointments pursuant to Rule

                                  19   23(g)(3) of the Federal Rules of Civil Procedure.

                                  20                                INTERIM LEAD CLASS COUNSEL

                                  21          1.      Anne Marie Murphy of Cotchett, Pitre & McCarthy, LLP, and Matthew B. George

                                  22   of Kaplan Fox & Kilsheimer LLP are appointed as interim lead class counsel in the consolidated

                                  23   action on behalf of the putative class of Robinhood customers in the United States alleging

                                  24   contract, tort, and consumer protection claims arising out of the March 2020 outage. Interim lead

                                  25   counsel and their firms meet the requirements for appointment of class counsel in Fed. R. Civ. P.

                                  26   23(g)(1) in that they have performed substantial work on behalf of the putative class, have

                                  27   facilitated the consolidation of the various Robinhood actions in this Court, and have the

                                  28   knowledge and experience necessary to effectively represent the putative class.
                                           Case 3:20-cv-01626-JD Document 65 Filed 07/22/20 Page 2 of 5




                                   1                      EXECUTIVE COMMITTEE AND LIAISON COUNSEL

                                   2          2.      Plaintiffs have proposed an executive committee and liaison counsel (Dkt. No. 62

                                   3   at 10-11):
                                                                 Attorney                            Firm and Location
                                   4
                                                           Courtney M. Werning                         Meyer Wilson
                                   5                                                                  Columbus, Ohio
                                                               Leslie Pescia                           Beasley Allen
                                   6                                                              Montgomery, Alabama
                                                            Susana Cruz Hodge                   Lite DePalma & Greenberg
                                   7
                                                                                                   Newark, New Jersey
                                   8                           Rachele Byrd                          Wolf Haldenstein
                                                                                                   San Diego, California
                                   9                           Jamisen Etzel                           Carlson Lynch
                                                                                                 Pittsburgh, Pennsylvania
                                  10                            Erin Comite                             Scott + Scott
                                  11                                                              Colchester, Connecticut
                                                              Brandon Taaffe                    Shumaker Loop & Kendrick
                                  12                                                                  Sarasota, Florida
Northern District of California
 United States District Court




                                                               Tina Wolfson                         Ahdoot & Wolfson
                                  13                                                              Los Angeles, California
                                                    Steve A. Lopez (Liaison Counsel)                 Gibbs Law Group
                                  14
                                                                                                    Oakland, California
                                  15

                                  16          3.      The Court, like many others, is leery of committees and liaison counsel roles

                                  17   because they can lead to inefficiencies in handling the litigation, and undue complications should

                                  18   the case reach the point of an award of fees and costs. Even so, the Court will defer to the

                                  19   discretion of attorneys Murphy and George in organizing the representation of plaintiffs. Interim

                                  20   lead counsel may delegate the work of prosecuting the consolidated complaint to members of the

                                  21   executive committee or liaison counsel in a manner consistent with the fair and efficient

                                  22   administration of the case. As interim lead counsel, attorneys Murphy and George will be held

                                  23   accountable for the overall conduct of the litigation.

                                  24                              AUTHORITY AND RESPONSIBILITIES

                                  25          4.      Interim lead counsel have complete authority over, and responsibility for, the

                                  26   representation of plaintiffs. This includes, without limitation: (1) the initiation, response,

                                  27   scheduling, briefing, and argument related to all pleadings or motions; (2) the scope, order, and

                                  28   conduct of all discovery proceedings; (3) retaining common experts; (4) designating the
                                                                                          2
                                           Case 3:20-cv-01626-JD Document 65 Filed 07/22/20 Page 3 of 5




                                   1   appearance of plaintiffs’ counsel at hearings and conferences; (5) leading common settlement

                                   2   negotiations and entering into prospective agreements with Robinhood; (6) receiving and

                                   3   distributing among plaintiffs’ counsel, as appropriate, notice of all Court orders and notices of

                                   4   pretrial conferences and acting as the primary contact between the Court and plaintiffs’ counsel;

                                   5   (7) establishing and maintaining a depository for orders, pleadings, hearing transcripts, and all

                                   6   documents served upon plaintiffs’ counsel; (8) establishing and maintaining a current master

                                   7   service list of counsel of record; (9) establishing procedures for submitting and reviewing periodic

                                   8   time and expense reports of plaintiffs’ counsel to determine if the time and expenses are being

                                   9   spent appropriately and for the benefit of the putative class, including providing periodic reports to

                                  10   the Court if requested; and (10) all other pre-trial matters concerning the efficient and economical

                                  11   conduct of the consolidated action.

                                  12          5.      Interim lead counsel also have complete authority over, and responsibility for: (1)
Northern District of California
 United States District Court




                                  13   assigning work to other plaintiffs’ counsel, as may be appropriate and in the putative class’s best

                                  14   interest; (2) implementing time and expense record keeping policies; (3) collecting time and

                                  15   expense reports from all plaintiffs’ counsel on a monthly basis; (4) acting as the treasurer for any

                                  16   litigation fund assessments and expenses; and (5) otherwise ensuring that plaintiffs’ counsel not

                                  17   perform common benefit work, bill for unnecessary read and review time, or attend hearings,

                                  18   depositions, or other events without interim lead counsel’s authorization.

                                  19          6.      Robinhood and its counsel may rely on the conduct and representations of interim

                                  20   lead counsel on behalf of the putative class for any issue in the litigation.

                                  21                                    FEES, COSTS, AND EXPENSES

                                  22          7.      In its prior order, the Court discussed guiding principles on billing practices, fees,

                                  23   costs, and expenses. Dkt. No. 59 at 4-5. These principles are adopted and ordered.

                                  24          8.      Interim lead counsel are expected to be vigilant in ensuring the efficient and

                                  25   economical prosecution of this matter. A request for an award of fees and costs may be based

                                  26   only on records that were prepared as the fees and costs were incurred. A prolonged forensic

                                  27   accounting exercise or a mini-trial on fees and costs are to be avoided. To that end, interim lead

                                  28   counsel will ensure that the following practices are adhered to by all counsel who perform work on
                                                                                          3
                                           Case 3:20-cv-01626-JD Document 65 Filed 07/22/20 Page 4 of 5




                                   1   behalf of the putative class:

                                   2                  a) At the close of each calendar month, interim lead counsel will make sure that

                                   3                      all time has been entered by all timekeepers in final form. By 14 days after

                                   4                      each month’s end, interim co-lead counsel will ensure that a bill for the prior

                                   5                      month is finalized, reflecting lead counsel’s review of the billing records and

                                   6                      any write-downs or write-offs by interim co-lead counsel for inefficiencies,

                                   7                      duplication of effort, misjudgments in staffing, and the like. These final bills

                                   8                      for each month will be segregated and kept by lead counsel, and may not be

                                   9                      altered. Only these records, prepared contemporaneously with the

                                  10                      expenditures, may be used for a fees and costs motion.

                                  11                  b) Time will be recorded in one-tenths of an hour.

                                  12                  c) Block-billing time records are not permitted. Time must instead be recorded by
Northern District of California
 United States District Court




                                  13                      task. For example, an attorney may not record “7.8 hours” for “work on motion

                                  14                      to dismiss opposition.” Instead, the attorney must break out the 7.8 hours

                                  15                      specifying the amount of time spent for each specific task performed, e.g.,

                                  16                      “review and analyze motion to dismiss brief (1.3); team meeting regarding

                                  17                      arguments for opposition (.8); legal research re X argument (3.3); draft X

                                  18                      section of opposition brief (2.4).”

                                  19                  d) Interim lead counsel are free to make staffing decisions as they deem

                                  20                      appropriate, but the Court will not permit fees to be recovered for multiple

                                  21                      attorneys performing duplicative work. For example, barring an unusual

                                  22                      circumstance, only one lawyer should attend a deposition when defending it,

                                  23                      and no more than two lawyers should attend when taking a deposition. The

                                  24                      Court will not permit the recovery of fees for every attorney from every firm to

                                  25                      review each discovery request and response, motion, letter, e-mail, etc. in the

                                  26                      case. While each attorney should stay informed about the litigation, only the

                                  27                      attorneys designated by interim lead counsel to review or summarize pleadings,

                                  28                      orders and communications are working for the common benefit of the putative
                                                                                         4
                                           Case 3:20-cv-01626-JD Document 65 Filed 07/22/20 Page 5 of 5




                                   1                      class, and only their time will be considered for possible payment at the

                                   2                      conclusion of this case.

                                   3                  e) Air travel of less than six hours should be in coach class. Travel exceeding six

                                   4                      hours of flight time may be booked in business class. In all cases, flights

                                   5                      should be booked at the lowest available fare.

                                   6                  f) When overnight travel is necessary, counsel should be mindful in selecting

                                   7                      reasonable hotel accommodations and restaurants. Per diem expenses for travel

                                   8                      days should not exceed $125 per person exclusive of lodging and

                                   9                      transportation.

                                  10                  g) Failure to adhere to these guidelines -- or the spirit animating them -- will result

                                  11                      in the exclusion of the fee or cost request.

                                  12                                        BRIEFING SCHEDULE
Northern District of California
 United States District Court




                                  13          9.      At the parties’ joint request, Dkt. No. 38 at 14, plaintiffs may file an amended

                                  14   consolidated complaint by August 21, 2020. Robinhood will respond to the consolidated

                                  15   complaint within 45 days. If Robinhood moves to dismiss, plaintiffs will have 45 days to respond.

                                  16   Robinhood may reply to plaintiffs’ response within 30 days. Robinhood need not respond to any

                                  17   complaint previously filed or served in the consolidated action.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 22, 2020

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
